EXHIBIT 32.1 CERTIFICATIO NS OF CHIE F EXECUTIV E OFFICE R AN D CHIE F FINANCIA L OFFICER PURSUAN T T O SECTIO N 90 6 O F TH E SARBANES- O XLE Y AC T O F Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Golden Entertainment, Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: 1. The Quarterly Report on Form 10-Q of the Company for the quarterly period ended March 31, 2016 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10, 2016 /s/ BLAKE L. SARTINI Blake L. Sartini Chairman of the Board, President and Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Golden Entertainment, Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: 1. The Quarterly Report on Form 10-Q of the Company for the quarterly period ended March 31, 2016 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10, 2016 /s/ MATTHEW W. FLANDERMEYER Matthew W. Flandermeyer Executive Vice President and Chief Financial Officer Th e foregoin g certification s ar e bein g furnishe d solel y t o accompan y th e Repor t pursuan t t o 1 8 U.S. C. § , an d wil l no t b e deeme d “filed ” fo r purpose s of Sectio n 1 8 o f th e Securitie s Exchang e Ac t o f , a s amended , o r otherwis e subjec t t o th e liabilit y o f tha t sectio n. Th e foregoin g certification s ar e no t t o be incorporate d b y referenc e int o an y filin g o f Golde n Entertainment , Inc. , whethe r mad e befor e o r afte r th e dat e hereof , regardles s o f an y genera l incorporation languag e i n suc h filin g.
